Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NODA et al. (US 2010/0041211).
	Regarding claims 1-2, 10-11, and 15, NODA teaches a silicon wafer semiconductor die 2 (wafer is diced on tape; para. 75) with a top and bottom largest planar surfaces and a thickness therebetween, and a material multilayer temporary die support structure layers 3, 4, and 5 in figure 1a, or all layers 2-6 and 9, in figure 1f (paras. 54 and 56) coupled to one of the largest planar surfaces, wherein the thickness of the die is less than 150 microns or less than 25 microns (para. 11) and the warpage of the die is prevented (para. 46), so is zero or essentially zero microns.  While NODA does not explicitly disclose warpage less than 200 microns, NODA teaches that the method reduces warpage so as to be an improvement over the already known prior art thickness of 150 microns (para. 3), where it would have been obvious to one of ordinary skill in the art at the time of the invention to produce warpage less than 200 microns because the range of the prior art overlaps that claimed (see MPEP 2144.05).  Additionally, while NODA does not explicitly disclose the range of die thickness is 0.1 microns to 125 microns, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a die having a thickness in the claimed range because the range disclosed by the prior art of less than 150 microns overlaps the claimed range (see MPEP 2144.05).  With respect to the range of thicknesses claimed and the warpage claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a die with the claimed dimensions because changing the size or shape of a known prior art structure has been held per se obvious (MPEP 2144.04) and there is no indication that some unexpected occurrence is found in the claimed dimensions (See MPEP 2141; KSR).
	Regarding claims 3-4, 6-7, 13, and 18, it would have been obvious to one of ordinary skill in the art at the time of the invention to use sizes and shapes claimed because changing the size and shape of a prior art structure has been held per se obvious (MPEP 2144.04).
	Regarding claims 5, 12, and 16, NODA teaches that the support is removed at least by application of light (para. 6).
	Regarding claims 8-9, 14, and 19, NODA teaches a plurality of material temporary die support structures 3-6 and 9 coupled to a largest planar face of die 2 (figs. 1a-1f; para. 25).
	Regarding claim 17, NODA teaches bonding the semiconductor to a film substrate attached to a frame before removing the material (figs. 4a-4e; para. 64).
	Regarding claim 20, NODA teaches an adhesive material layer and a photothermal conversion layer over the adhesive layer of material (para. 57).


Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
	Applicant argues that NODA cannot be construed to disclose zero warpage and also fail to disclose warpage less than 200 microns.  While NODA does not state a value of warpage, so does not explicitly disclose a number, NODA does teach that in the method warpage is prevented (para. 46), and not simply reduced.  As a result, one of ordinary skill in the art at the time of the invention would understand a disclosure of warpage prevention is also a disclosure of no warpage.  No warpage is less than 200 microns of warpage.  Applicant argues that the discussion of NODA is directed to warpage of a wafer substrate rather than a single die.  However, a wafer with no warpage would comprise dice having no warpage.  Furthermore, NODA teaches the wafer is separated into individual dice on the support (para. 75).  It should be noted that claim 10 does not require the single semiconductor die, so related arguments are moot, as the wafer is a material worked upon in the apparatus claim.
Applicant argues one of ordinary skill in the art would not change thicknesses or sizes of wafers or individual dice.  However, it has been held per se obvious to change such dimensions (MPEP 2144.04).  Cutting quadrilateral dice arrays from circular semiconductor wafers is an old, well-known process.  The essence of what is being claimed where is “a thin, flat semiconductor die on a support”.  This is a ubiquitous structure in the art.  Applicant essentially argues that they have invented “thin” as being between 0.1 and 125 microns and “flat” as being less than 200 micron warpage.  NODA teaches prevention of warpage (para. 46) and a thickness of less than 150 microns (para. 11), so obviates the claimed structure.  This does not rely on obviousness of changes of dimension.  Making the dimensions of the perimeter of the individual dice different would result in a larger or smaller die.  Applicant should note also that one of ordinary skill in the art at the time of the invention would have a reasonable expectation that a larger or smaller die cut from a wafer would perform in the same manner (see MPEP 2141; KSR).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745